1 Reported in 266 N.W. 450.
Certiorari to review an order granting respondent an extension of time to redeem from a mortgage foreclosure sale.
In 1924 Ralph Maynard and wife mortgaged their farm in Dodge county, this state, to relator. Thereafter respondent became the owner of the farm. Payments stipulated in the mortgage to be made were not made, and it was duly foreclosed by advertisement. At the sale conducted by the sheriff on September 22, 1934, relator bid in the farm for $9,000 and received the sheriff's certificate of sale, which was duly recorded the same day. Within a year from the date of sale respondent applied to the district court of Dodge county for extension of the time of redemption. The sole question for decision is whether L. 1935, c. 47, the mortgage moratorium act, excepts mortgages *Page 133 
from its operation which are taken and held by defendant pursuant to the federal farm loan act of July 17, 1916.
L. 1935, c. 47, after a recital of the conditions justifying its enactment, continues:
"Now THEREFORE, Be it enacted by the Legislature of the State of Minnesota:
"The provisions of this act shall not apply to any mortgage while such mortgage is held by the United States or by any agency, department, bureau, board or commission thereof, as security or pledge of the maker, its successors or assigns, nor shall the provisions of this act apply to any mortgage held as security or pledge to secure the payment of a public debt or to secure payment of the deposit of public funds."
The foregoing exception was also in L. 1933, c. 339, 3 Mason Minn. St. 1934 Supp. §§ 9633-1 to 9633-21, our first mortgage moratorium act.
The act of congress under which defendant was organized and is operating is federal farm loan act of July 17, 1916 (39 St. 360, c. 245, 12 USCA, §§ 641 to 1021), as amended and as affected by Executive Order 6084 of March 27, 1933. The act is entitled:
"An Act to provide capital for agricultural development, to create standard forms of investment based upon farm mortgage, to equalize rates of interest upon farm loans, to furnish a market for United States bonds, to create Government depositaries and financial agents for the United States, and for other purposes."
The administration of the act was placed under a Federal Farm Loan Bureau under the supervision of the Federal Farm Loan Board, consisting of the secretary of the treasury and four members appointed by the President by and with the advice and consent of the senate. By the subsequent amendment of the act the bureau and board are now designated as Farm Credit Administration, of three commissioners. A joint stock land bank is, as far as here material, governed by the same provisions in this act, as amended, as a federal land bank. 12 USCA, § 813. In calling attention to provisions *Page 134 
bearing on the question before us reference is to the law as found in the sections of 12 USCA. Loans made by defendant must be secured by first mortgages on farm land. §§ 781 and 791. The mortgages it takes and holds are tax-exempt as government instrumentalities as provided in § 931:
"First mortgages executed to Federal land banks, or to joint-stock land banks, and farm loan bonds issued under the provisions of this chapter, shall be deemed and held to be instrumentalities of the Government of the United States, and as such they and the income derived therefrom shall be exempt from Federal, State, municipal, and local taxation."
In Federal Land Bank v. Crosland, 261 U.S. 374, 43 S. Ct. 385,67 L. ed. 703, 29 A.L.R. 1, it was held that such a mortgage was exempt from the state mortgage registration tax because it was a government instrumentality, reversing a contrary ruling in Crosland v. Federal Land Bank, 207 Ala. 456, 93 So. 7. By § 701 all federal land banks and joint stock land banks, when designated by the secretary of the treasury, "shall be depositaries of public money, * * *; and they may also be employed as financial agents of the Government; and they shall perform all such reasonable duties, as depositaries of public money and financial agents of the Government, as may be required of them." In Smith v. Kansas City T.  T. Co.255 U.S. 180, 41 S. Ct. 243, 65 L. ed. 577, the question of such banks being properly federal fiscal agencies was settled and the conclusion reached that as such congress could exempt them from taxation. The decision goes very fully into the purposes of the act, as does also the court in Federal Land Bank v. Gaines,290 U.S. 247, 54 S. Ct. 168, 78 L. ed. 298. The mortgages taken by a bank of this character may be used as collateral security for farm loan bonds issued by it; but in such cases the bank must transfer the mortgages in trust to the registrar. § 853. In making the exemption in our moratorium acts the legislature may well have intended to secure to the landowners of this state the continued aid of federal land banks and of joint stock land banks operating under the federal act, for by §§ 971 to 973 the land bank commissioner *Page 135 
has the duty of examining the laws of every state and informing the Farm Credit Administration whether in his judgment they are such as to assure the holder of first mortgages adequate safeguards as against loss in the event of default. In his judgment the extension of the time of redemption may lessen the adequacy of the protection afforded by a mortgage if subject to moratorium legislation.
As further bearing upon the question whether mortgages taken by banks existing under the federal farm loan act of July 17, 1916, as amended, are instrumentalities of the federal government, in the hands of such banks, so that they, as such holders may be regarded as an agency of the United States within the meaning of L. 1935, c. 47, we cite: Hartford Production Credit Assn. v. Clark, 118 Conn. 341, 172 A. 266; Federal Land Bank v. State Highway Dept. 172 S.C. 174,173 S.E. 284; Ellingson v. Iowa Joint Stock Land Bank, 64 S.D. —, 264 N.W. 516; Dallas Joint Stock Land Bank v. Ballard (Tex.Civ.App.) 74 S.W.2d 297.
The Ellingson case from South Dakota is squarely in point, the exemption from the mortgage moratorium act of that state being of mortgages held "by the United States Government, or any agent, agency, or instrumentality of the United States." Upon the cases of Smith v. Kansas City T.  T. Co.255 U.S. 180, and Federal Land Bank v. Crosland, 261 U.S. 374, the court held the mortgage, owned by the joint stock land bank, there defendant, excepted from the operation of the mortgage moratorium act of that state. The Texas court of civil appeals, in an exhaustive opinion, in Dallas Joint Stock Land Bank v. Ballard (Tex.Civ.App.) 74 S.W.2d 297, came to the same conclusion as to the exception made by the Texas mortgage moratorium law of mortgages held by the land banks; and, having arrived at that conclusion, the court refused to pass on the constitutionality of the law. However, on appeal, the supreme court of Texas affirmed; but not on the ground that mortgages held by such bank were exempted from the operation of their moratorium act, but that the act itself infringed the state constitution prohibiting the impairment of contract rights. Ballard v. Dallas Joint Stock Land Bank, 124 Tex. 113,76 S.W.2d 1042. *Page 136 
This is a different conclusion from that of this court in respect to our mortgage moratorium act (L. 1933, c. 339) in Blaisdell v. Home B.  L. Assn. 189 Minn. 422, 249 N.W. 334,86 A.L.R. 1507, affirmed in 290 U.S. 398, 54 S. Ct. 231,78 L. ed. 413, 88 A.L.R. 1481.
It is suggested that Federal Land Bank v. Priddy,295 U.S. 229, 233, 55 S. Ct. 705, 707, 79 L. ed. 1408, indicates a tendency to depart from prior decisions by the use of this language:
"Joint stock land banks are privately owned corporations, organized for profit to their stockholders through the business of making loans on farm mortgages. § 16. There is nothing in their organization and power to suggest that they governmental instrumentalities."
It is well to note that the claim there made and determined against the bank was whether jurisdiction could be obtained by attachment of its property. The court, however, also said [295 U.S. 231]:
"* * * it is sufficient that this Court has already had occasion to consider the organization and functions of federal and banks, and to declare that they are instrumentalities of the federal government, engaged in the performance of an important governmental function. Smith v. Kansas City T.  T. Co. 255 U.S. 180, 41 S. Ct. 243, 65 L. ed. 577; Federal Land Bank v. Gaines, 290 U.S. 247, 54 S. Ct. 168, 78 L. ed. 298."
We are not confronted with the question whether the legislature has the power to extend the period of redemption of mortgages taken and held by a federal land bank; but whether the legislature by the first above quoted part of our mortgage moratorium acts intended to except or exclude such mortgages held by banks operating under the federal farm loan act of July 17, 1916, as amended, from the operation of the moratorium acts. We are satisfied that the intention was to exclude such mortgages therefrom. The legislature recognized that the federal government by the farm loan act caused the federal land banks and joint stock land banks to be created for the very purpose of ameliorating the condition of the farmers. Out moratorium acts were for a like purpose. Naturally *Page 137 
the legislature did not desire to hinder in any way the farmers of the state from reaping whatever benefit that could be derived from the acts of congress. The legislature, no doubt, was aware of §§ 971 to 973, 12 USCA, and did not wish an unfavorable report from the United States land bank commissioner as to the existence of any law affecting the security of first mortgage loans held by the federal land bank. At the time our mortgage moratorium act of 1933 was passed bench and bar were divided as to whether it infringed the federal and state constitution prohibiting the impairment of contracts, and we may well see in the exception an attempt of the legislature to ward off an attack in the courts grounded on the claim that instrumentalities of the federal government were impaired.
The order is reversed.